DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,189,257. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 recites the limitations, in a slightly different manner, that are present in claims 1 and 2 of ‘257. Claim 2 correlates to claim 3 of ‘257, claim 3 corelates with claim 4 of ‘257, claim 4 correlates to claim1 of ‘257 and claims 5-16 correlate with claims 5-16 of ‘257.

Drawings
The drawings are objected to as failing to comply with 37 CFR1.84(p)(4) because reference character “504” has been used to designate both a hinge/latch and payment collection device in Figure 5, and it appears that “604” has been used to designate two separate elements in Figure 8.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
In Figure 13, reference number 1302 is shown, but fails to be mentioned in the Specification.
In Figure 22, reference numbers 2220 and 2240 are shown, but fail to be mentioned in the Specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
On Page 9, line 4, reference number 504 is used to reference a payment collection device, and in line 6, 504 is used to reference one or more hinges and latches.
On page 9, line 14, reference number 604 is used to reference an internal surface and an opening, and in line 20, 604 is also used to reference railings.
On page 14, reference number 2230 is used to reference video out interfaces, however, in the last lines of page 14, 2230 is used to reference mobile devices.
On page 15, line 7, “mote devices 2242” should be - - remote devices 2242 - -
On page 15, line 10, number 2228 is used to reference network interfaces, while in lines 11 and 20 it is used to reference a camera.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Please provide consistency throughout claims 1, 3, 4, 8 and 10, wherein the payment device is referred to by multiple different terms; i.e. “at least one payment collection” (no - - device - - ), “the at least one payment device” (no - - collection - -), “the at least one payment collection device”, “the payment collection device” (no - - at least one - - ), and “one or more payment collection devices”.
Further, please clarify that all these terms are referring to the same element.
In the last line of claim 1, the recitation of “by openings” is indefinite. Please clarify if these openings are the same or separate from the first and second openings previously recited in the claim.
Claim 2 recites the limitation "the inner surface enclosure" in line 3. There is insufficient antecedent basis for this limitation in the claim, given there is no previous mention of an inner surface enclosure.
Claim 3 recites the limitation "the ... communication circuitry" in lines 3-4. There is insufficient antecedent basis for this limitation in the claim, given there is no previous mention of communication circuitry.
In claim 4, please clarify whether the “openings” recited in line 2, and the “lock” recited in line 4, are the same or different elements from the first/second openings, openings, and lock of preceding claim 1.
Similarly, in claim 7, please clarify the relationship between the recited “third opening” in line 2, and the first/second openings and openings recited in preceding claim 1.
In claim 8, please clarify if the “lock” recited in line 2 is the same or different from the lock recited in preceding claim 1.
Claim 12 recites the limitation "the first lock" in line 1. There is insufficient antecedent basis for this limitation in the claim, given only a lock is previously mentioned and not a first lock.
Further in claim 12, please address the period in the second line, after and  (“of the enclosure and. when not”)
In claim 14, “a second lock” is recited, however, there is no mention of a first lock on the side-locking swing door in proceeding claim 13. 

Allowable Subject Matter

Claims 1-16 would be allowable, for similar reasons as presented in the Notice of Allowance for parent application 16/437609 (US patent 11,189,257), if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Further, the above Double Patenting rejection must be addressed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        10/19/2022